Judgment of conviction modified on the law and the facts and in the exercise of discretion by reducing the sentence to an indeterminate term of from 20 years to life and as so modified affirmed. While ample justification existed for the imposition of a substantial sentence herein this court nevertheless considers in view of all the circumstances that the sentence imposed was unnecessarily excessive. The record discloses a proper case for the court’s exercise of discretion to reduce a sentence pursuant to the provisions of section 543 of the Code of Criminal Procedure. Concur—Stevens, J. P., Eager, McGivern and Bastow, JJ.; Capozzoli, J., dissents in part and votes to reduce the sentence to from 30 years to life.